Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 09/15/2021. Applicant’s argument, filed on 09/15/2021 has been entered and carefully considered. Claims 1-2, and 4-21 are pending.

Double Patenting rejection against US application 16/940,959 is deferred based on the request submitted on 09/15/2021.

The application filed on 04/13/2021 is a CON of PCT/CN2020/074122 filed on 01/31/2020. It Claims foreign priority date for application PCTCN2019074216 filed on 01/31/2019, PCTCN2019074433 filed on 02/01/2019 and PCTCN2019079962 filed on 03/27/2019. The certified copy of the priority documents were submitted on 05/19/2021.

Response to Arguments

Applicant’s arguments in the 09/15/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 7-11 argues “wherein in the first mode, control point motion vectors are derived and further used to derive motion vectors of sub-region split from the current video block”. (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Chen, teaches, encoding the block of video data using the inter-prediction mode, Chen, [0010], line 12-14, wherein block to be encoded using an inter-prediction mode, Chen, [0010], line 3-4, or, wherein in the first mode, control point motion vectors are derived, also, Chen, [0085], Chuang teaches, Fig. 1, [0005], sub-pixel motion estimation, or, further used to derive motion vectors of sub-region split from the current video block, also, Chuang, [0010], sub-pixel MC is implemented, so, it is obvious to the ordinary skill in the art, wherein in the first mode, control point motion vectors are derived and further used to derive motion vectors of sub-region split from the current video block, e.g., Lim et al., US 20190075293 A1, [0115], Chen et al., 10,609,348 B2, Summary).
Therefore, the rejection is maintained.

Examiner’s Note

Claims 1-2, 4-16 refer to "A method for video processing”, Claims 17-18 refer to "An apparatus for processing video data”, Claims 19 and 21 refer to "A non-transitory computer-readable storage medium”, Claim 20 refers to "A non-transitory computer recordable medium”. Claims 17-21 are similarly rejected in light of rejection of claims 1-2, 4-16, any obvious combination of the rejection of claims 1-2, 4-16, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 20210136390 A1), hereinafter Chuang, in view of Chen et al. (US 20180098089 A1), hereinafter Chen.
	
	Regarding claim 1, Chuang discloses a method for video processing, comprising (Abstract): determining a coding mode for a current video block (Fig. 1, element 120); determining, for motion information of the current video block, a motion precision from a motion precision set including multiple motion precisions (Fig. 1, [0026]-[0027], [0034]-[0035]); and performing a conversion between the ([0005], [0012]); wherein one context is selected from multiple contexts for the syntax element based on ([0019]).  
	Chuang discloses all the elements of claim 1 but Chuang does not appear to explicitly disclose in the cited section wherein at least one syntax element in the bitstream is used to indicate the motion precision in the motion precision set; wherein in the first mode, control point motion vectors are derived and further used to derive motion vectors of sub-region split from the current video block.
	However, Chen from the same or similar endeavor teaches wherein at least one syntax element in the bitstream is used to indicate the motion precision in the motion precision set ([0122], [0170]); wherein in the first mode, control point motion vectors are derived and further used to derive motion vectors of sub-region split from the current video block (Chuang, Fig. 1, [0005], Chen, [0010]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang to incorporate the teachings of Chen to improve overall video quality (Chen, [0027]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Chuang in view of Chen discloses the method of claim 1, wherein multiple syntax elements are selectively presented in the bitstream to indicate the motion precision in the motion precision set, wherein the multiple syntax elements include a first syntax element and a second syntax element, wherein the second syntax element is present in the bitstream in case that the first syntax element is present in the bitstream with a specific value; wherein the at least one syntax element comprises the first syntax element and/or the second syntax element (Chuang, [0010], Chen, [0122]).  

	Regarding claim 3, (Cancelled).  

Regarding claim 4, Chuang in view of Chen discloses the method of claim 1, wherein the one context is selected without using coding information of a neighboring video block of the current block (Chuang, Fig. 1, [0005], [0010], Chen, [0010]).  

	Regarding claim 5, Chuang in view of Chen discloses the method of claim 4, wherein the coding information of the neighboring video block comprises a coding mode of the neighboring video block (Chuang, Fig. 1, [0005], [0010], Chen, [0010], it is obvious to the ordinary skill in the art).  


Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Chen further in view of Zhou (US 20180192053 A1).

	Regarding claim 6, Chuang in view of Chen discloses all the elements of claim 6 but they do not appear to explicitly disclose in the cited section the method of claim 1, wherein a variable controls two probability updating speeds for each context of the multiple contexts.  
	However, Zhou from the same or similar endeavor teaches wherein a variable controls two probability updating speeds for each context of the multiple contexts (Fig. 6-7, [0058]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang in view of Chen to incorporate the teachings of Zhou to lower computational cost (Zhou, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 7, Chuang in view of Chen further in view of Zhou discloses the method of claim 6, wherein the two probability updating speeds include a first updating speed defined by (shiftldx >> 2) + 2, shiftldx indicating the variable (Zhou, Fig. 6-7, [0058], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 8, Chuang in view of Chen further in view of Zhou discloses the method of claim 6, wherein the two probability updating speeds include a second updating speed defined by (shiftldx (Zhou, Fig. 6-7, [0058], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 9, Chuang in view of Chen further in view of Zhou discloses the method of claim 8, wherein the second updating speed is between 2 and 5, inclusively (Zhou, Fig. 6-7, [0058], it is obvious to the ordinary skill in the art and a design choice). 
 
	Regarding claim 10, Chuang in view of Chen further in view of Zhou discloses the method of claim 2, wherein the second syntax element indicates a selection from 1-pel or 4-pel precision for a normal inter mode (Chuang, Fig. 1-3, Chen, [0148], [0152]-[0164], Zhou, Fig. 6-7, it is obvious to the ordinary skill in the art and a design choice).  
	 
	Regarding claim 11, Chuang in view of Chen further in view of Zhou discloses the method of claim 2, wherein the second syntax element indicates a selection from 1/16-pel or 1-pel precision for a first mode, and wherein in the first mode, control point motion vectors are derived and further used to derive motion vectors of sub-region split from the current video block (Chuang, Fig. 1-3, Chen, [0148], [0152]-[0164], Zhou, Fig. 6-7, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 12, Chuang in view of Chen further in view of Zhou discloses the method of claim 2, wherein the second syntax element is equal to 0, and the motion precision is 1/6-pel precision for a first mode, and wherein in the first mode, control point motion vectors are derived and further used to derive motion vectors of sub-region split from the current video block (Chuang, Fig. 1-3, [0010], Chen, [0005]-[0010], [0148], [0152]-[0164], Zhou, Fig. 6-7, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 13, Chuang in view of Chen further in view of Zhou discloses the method of claim 2, wherein the second syntax element is equal to 1, and the motion precision is 1-pel precision for a first mode, and wherein in the first mode, control point motion 146960823.199Docket No. 130408-8545.US03vectors are derived and further used to (Chuang, Fig. 1-3, [0010], Chen, [0005]-[0010], [0148], [0152]-[0164], Zhou, Fig. 6-7, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 14, Chuang in view of Chen further in view of Zhou discloses the method of claim 2, wherein the first syntax element is coded with a first context and the second syntax element is coded with a second context block (Chuang, Fig. 1-3, [0010], Chen, [0005]-[0010], [0148], [0152]-[0164], Zhou, Fig. 6-7, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 15, Chuang in view of Chen further in view of Zhou discloses the method of claim 1, wherein the performing of the conversion includes generating the bitstream based on the current video block (Chuang, Fig. 1-3, [0010], Chen, Fig. 2, [0005]-[0010], [0148], [0152]-[0164], Zhou, Fig. 6-7, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 16, Chuang in view of Chen further in view of Zhou discloses the method of claim 1, wherein the performing of the conversion includes generating the current video block from the bitstream (Chuang, Fig. 1-3, [0010], Chen, Fig. 3, [0005]-[0010], [0148], [0152]-[0164], Zhou, Fig. 6-7, it is obvious to the ordinary skill in the art and a design choice).

Regarding claim 17-21, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487